Citation Nr: 0731218	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  04-21 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for Crohn's disease.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include major depressive disorder, 
bipolar disorder, generalized anxiety disorder and 
somatization disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The veteran served on active duty from October 1980 to April 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).  In that rating decision, the RO 
denied claims of entitlement to service connection for (1) 
Crohn's disease, and (2) an acquired psychiatric disorder, to 
include major depressive disorder, bipolar disorder, 
generalized anxiety disorder and somatization disorder.  The 
veteran appealed these denials to the Board.  In July 2006 
the Board remanded the case to the RO for further 
development.

During recent VA psychiatric examination in September 2006, 
the examiner made a diagnosis of "post-traumatic stress 
disorder (PTSD) secondary to an assault in the military, 
still pending verification of service connected stressor."  
The Board finds that this constitutes an inferred claim for 
PTSD; a claim which has not been addressed or appropriately 
developed by the RO, and which is separate from the claim 
addressed below-for service connection for an acquired 
psychiatric disorder, to include major depressive disorder, 
bipolar disorder, generalized anxiety disorder and 
somatization disorder.  This matter is referred to the RO for 
appropriate action in light of actions taken below.   

The issue of entitlement to service connection for an 
acquired psychiatric disorder, to include major depressive 
disorder, bipolar disorder, generalized anxiety disorder and 
somatization disorder, is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.





FINDING OF FACT

There is no competent medical evidence showing that the 
veteran's currently diagnosed Crohn's disease is related to 
service.


CONCLUSION OF LAW

Crohn's disease was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1131 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 
38 C.F.R. § 3.159(b), the notification should also include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of letters in April 2003, 
June 2004, and August 2006.  In those letters, the RO 
informed the veteran of the types of evidence needed in order 
to substantiate his claim of entitlement to service 
connection for Crohn's disease.  VA has also informed the 
veteran of the division of responsibility between the veteran 
and VA for obtaining that evidence, and VA requested that the 
veteran provide any information or evidence in his possession 
that pertained to such a claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b). 

The VCAA requires that a notice in accordance with 38 U.S.C. 
§ 5103(a) must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits, even if the adjudication occurred 
prior to the enactment of the VCAA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004).  

To the extent that any required notice was not provided prior 
to the initial unfavorable adjudication, in a case involving 
the timing of the VCAA notice, the appellant has a right to a 
VCAA content-complying notice and proper subsequent VA 
process.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004).  After VCAA compliant notice was provided, the 
appellant was then afforded an opportunity to respond.  He 
has described the basis for his claim in statements.  The 
claims were subsequently readjudicated and the veteran was 
provided a statement of the case in May 2004, and a 
supplemental statement of the case in March 2007.  Under 
these circumstances, the Board determines that the 
notification requirements of the VCAA have been satisfied.  
Id; Quartuccio v. Principi, 16 Vet. App. 183 (2002)

Additionally, where the claim involves a disability rating 
and effective date, as in this case, the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
specifically include a requirement of notice that a 
disability rating and an effective date will assigned if a 
disability, to include on an extraschedular basis, is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Despite any inadequate notice provided to the veteran 
regarding the assignment of an effective date, the Board 
finds no prejudice to the veteran in processing with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In that regard, the claim here is 
denied below.  Therefore the issue is moot.  

The Board also finds that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file consist of veteran's service 
medical records, private and VA medical records (including 
examination reports), and statements made in support of the 
veteran's claim.  

In sum, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Also, the actions taken by VA have 
essentially cured any defect in the VCAA notice.  The purpose 
behind the notice requirement has been satisfied, because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his appealed 
claims.

II.  Analysis

The veteran claims that he has Crohn's disease due to 
service.  Service connection may be granted for disability 
which is the result of disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303(a) (2007).  To establish service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

To establish a showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time. 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim. Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.
 
It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102. 

The Board initially notes that the claims file include 
sufficient medical evidence showing a diagnosis of Crohn's 
disease.  Because the record contains competent medical 
evidence of these current disorders, and no evidence to the 
contrary, the Board concedes the presence of such disability.  
Therefore, the question is whether that disease was incurred 
in or aggravated by active military service.  38 C.F.R. §§ 
3.303 (2006).  

There is no indication of any symptoms in service associated 
with Crohn's disease-a chronic inflammatory disease of the 
gastrointestinal tract.  See Dorland's Illustrated Medical 
Dictionary 531 (30th ed. 2003).  The veteran contends that he 
contracted Crohn's disease in service as a result of either a 
back injury or food poisoning.  The veteran's entrance 
examination indicates that the veteran suffered food 
poisoning prior to service (in 1976), but his service medical 
records do not indicate food poisoning in service.  His 
service records do indicate a back injury, however, there is 
no competent evidence to suggest that this caused Crohn's 
disease.

Also, service medical records contain no records suggesting 
any complaints, treatment, findings or diagnosis associated 
with Crohn's disease related symptoms of abdominal pain, 
diarrhea, rectal bleeding, weight loss, or fever.  At the 
February 1983 examination prior to discharge, the veteran 
reported he had no stomach or intestinal trouble; and on 
examination the examination report noted no gastrointestinal 
system defects associated with Crohn's disease.  With respect 
to the abdomen and viscera, and anus and rectum, the report 
only noted that there was no hernia, and that rectal 
examination was within normal limits and was guaiac negative.

The first indication of symptoms subsequently diagnosed as 
associated with Crohn's disease is shown in private medical 
records in December 1987, at the time the veteran received 
treatment for abdominal pain and rectal bleeding.  A 
discharge summary in January 1988 includes a diagnosis of 
Crohn's disease, severe.  Subsequent private treatment 
records in the 1980s through 2006 show treatment for Crohn's 
disease.

The report of a September 2006 VA examination for digestive 
conditions shows a reported history of onset in 1984.  The 
veteran reported that upon discharge from service he 
developed Crohn's disease.  He had severe abdominal pain, 
diarrhea, and constipation; and was diagnosed with Crohn's 
disease.  The veteran related his Crohn's disease to bad food 
eaten while posted in Germany.  

After examination, the report contains a diagnosis of 
residuals of Crohn's disease.  The examiner concluded with an 
opinion that the Crohn's disease is less likely as not (less 
than 50/50 probability) caused by or a result of service.  In 
this regard, the examiner noted that there was no history or 
medical evidence of the veteran being diagnosed or treated 
for Crohn's disease while in service; and that the allegation 
that the veteran's Crohn's disease is related to bad food 
eaten in service is not scientifically documented.  

The resolution of this case hinges on whether there is 
adequate medical evidence of a nexus between the veteran's 
current Crohn's disease, and service.  The Board has the duty 
to assess the credibility and weight to be given the 
evidence.  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992) 
(quoting Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), 
reconsideration denied per curiam, 1 Vet. App. 406 (1991)).  
Upon review of the medical record, the Board finds that there 
is no competent medical evidence to establish such a nexus. 

The question of nexus is whether Crohn's disease was incurred 
in or aggravated by active military service.  38 C.F.R. §§ 
3.303.  The issue of nexus is solely within the province of 
health care professionals.  In short, a medical diagnosis or 
a medical nexus opinion regarding the etiology of Crohn's 
disease must come from a health care professional.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  It is therefore 
clear that the veteran's statements and testimony in this 
case do not rise to the level of competent medical evidence.  

In sum, there is no competent medical evidence that Crohn's 
disease is related to service.  The veteran's claimed Crohn's 
disease was  not shown in service or until several years 
after service, in December 1987.  Although the VA examination 
noted a reported date of 1984 for a diagnosis of Crohn's 
disease, this is apparently based on the veteran's report, as 
the first documented records of related treatment are not 
before December 1987.  This approximately three and one-half 
year period after service ended in April 1984 without 
treatment weighs against the claim to an extent.  See Maxson 
v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000) (service incurrence may be rebutted by the absence 
of medical treatment for the claimed condition for many years 
after service).

None of the medical evidence suggests a link between the 
veteran's current Crohn's disease, and any incident of 
service.  Further there are no opinions or other competent 
evidence to relate the claimed Crohn's disease to service.  
The recent VA examiner concluded with an opinion that the 
veteran's Crohn's disease is not related to his service.

Therefore, there is no medical evidence establishing that a 
relationship is possible between the claimed Crohn's disease, 
and service.  The Board concludes that Crohn's disease was 
not incurred in or aggravated by service.  As the 
preponderance of the evidence is against the claim for 
service connection for Crohn's disease, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).





ORDER

Entitlement to service connection for Crohn's disease is 
denied.


 REMAND

The veteran is claiming entitlement to service connection for 
an acquired psychiatric disorder, to include major depressive 
disorder, bipolar disorder, generalized anxiety disorder and 
somatization disorder.

The claims file includes sufficient medical evidence showing 
a diagnosis of an acquired psychiatric disorder.  Because the 
record contains competent medical evidence of this current 
disorder, and no evidence to the contrary, the Board concedes 
the presence of such disability.  

Therefore, the primary question is whether an acquired 
psychiatric disorder was incurred in or aggravated by active 
military service. 38 C.F.R. §§ 3.303.  Service connection may 
also be established on a secondary basis for a disability, 
shown to be proximately due to, or the result of, a service-
connected disease or injury. 38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).

In this case, the report of a September 2006 VA psychiatric 
examination shows that the examiner made a diagnosis of 
"mood disorder secondary to his back injury, service 
connected."  The examiner also made findings that the 
veteran "had problems with his mood as well as mood 
instability and problems connected to his back problems that 
affect his mood per DSM-IV criteria."  Under Axis IV, the 
examiner noted the "mood disorder secondary to service 
connected back injury..."

All of this constitutes an opinion linking the currently 
diagnosed mood disorder to "service connected" back 
disorder.  This would warrant establishing service connection 
for a mood disorder on a secondary basis if service 
connection was in effect for a back disorder.  See 38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  
In this case, however, service connection is not in effect 
for any back disorder.  

Nevertheless, given service medical record evidence of back 
injury in service, as well as medical evidence after service 
of back symptomatology and the above opinions by the 
September 2006 VA examiner, the record raises an inferred 
claim of entitlement to service connection for a back 
disorder.  

Thus, the issue of entitlement to service connection for a 
back disorder has been raised, and under the circumstances, 
is inextricably intertwined with the claim for service 
connection for an acquired psychiatric disorder, to include 
major depressive disorder, bipolar disorder, generalized 
anxiety disorder and somatization disorder.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (issues are 
inextricably intertwined when a decision concerning one could 
have a significant impact on the other, thus rendering the 
adjudication of the latter prior to adjudication of the 
former meaningless and non-final).  Accordingly, adjudication 
of the claim for service connection for an acquired 
psychiatric disorder, to include major depressive disorder, 
bipolar disorder, generalized anxiety disorder and 
somatization disorder, must be deferred until after there has 
been adjudication of the claim for service connection for a 
back disorder. 
 
Accordingly, the case is REMANDED for the following action:

1  Adjudicate the issue of entitlement to 
service connection for a back disorder.  
The veteran should be informed of the 
decision and of his appellate rights.  The 
issue is not on appeal unless there is a 
timely notice of disagreement and a timely 
substantive appeal as to the issue.

2.  Thereafter, after undertaking any 
further development deemed warranted by 
the record (and keeping in mind the 
requirements of the VCAA), again review 
the record and readjudicate the veteran's 
claim of entitlement to service connection 
for an acquired psychiatric disorder, to 
include major depressive disorder, bipolar 
disorder, generalized anxiety disorder and 
somatization disorder.  If the 
determination remains adverse to the 
veteran, furnish the veteran and his 
representative a Supplemental Statement of 
the Case and give an appropriate 
opportunity for the veteran to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as to the ultimate outcome of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


